By the court.

It was the misfortune of the plaintiff’s attorney to be absent, when the order as to the set off was made. Had lie been present, and interposed his lien, that order would not have been made. But two years have now elapsed, and the circumstances of the plaintiff may have materially altered in that time. We think it would be altogther unreasonable, at this time, to rescind the order and compel the defendant to pay the remainder of the judgment against him, leaving him to obtain satisfaction of his judgment against the plaintiff as he may.

Motion overruled.